      ~k.; ~;~F.;                                                                                .;,
                       Case 1:17-cr-00232-EGS Document 153-3 Filed 01/16/20 Page 1 of 1

     From: Kelner, Robert
     Sent: Monday, November 27, 20l7 6:3l
                             d
                                        F,           i
                                                               PM
                                                                       i,    i   ~Mi
                                                                                         d,            jddbd
                                                                                                                      g

                         P
     Subject:    RN: Plea Documents




     Robert Kelner
     Covington k Burling LLP
     One CityCenter, 85o Tenth Street, NW
     Washington, DC 20001-4956

     ~.cov.Mm
     &imageooi.jpg&

     This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
     intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently transmitted to
     you and delete this e-mail from your system. Thank you for your cooperation.




     From:    BVG m     ill:BV               .           v
     T:
     C:
             I,
     Sent: Monday, November 27, Ol7 6:2l
             A
                      b* ~ll                     .
                                                               PM
                                                             ',A h   y,Rph       ~h
     Subject:    Plea Documents



     Rob and Steve, after our meeting this morning and subsequent discussions with the Special Counsel,
     attached is our proposed plea offer. Rather than call you right now to address all of the points you'e
     raised, I'd propose that you first review the documents since they address some of your concerns. That
     would also give you the opportunity to raise any remaining questions or concerns now that you have the
     documents in hand. We'e available to talk later this evening at your convenience or connect tomorrow at
     ll:15 (which unfortunately is the earliest we'd be able to talk tomorrow).


     Please let us know.
     Brandon




Privileged/Attorney Work Product                                                                            Flynn File Transfer 00069901
